DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.  Applicant’s traversal of the rejections under §112 begin on page 7 of the Remarks as filed.  Applicant first contends that the claims “do not require placement of the vents above the water line.”  Examiner notes that, while correct, this is because the claims are completely silent with respect to the inclusion of vents.  Thus, as far as the claim is concerned, there are no vents at all and thus no way in which fluid may exit the piling.  As such, Examiner is forced to turn to the Specification to interpret the claims.   
When analyzing the enabled scope of a claim, the teachings of the specification must not be ignored because claims are to be given their broadest reasonable interpretation that is consistent with the specification. "That claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims." Raytheon Co. v. Roper Corp., 724 F.2d 951, 957, 220 USPQ 592, 597 (Fed. Cir. 1983), cert. denied, 469 U.S. 835 (1984).
MPEP 2164.08
Applicant cites to MPEP §2604.08 [sic] and argues that an enablement rejection is improper because “the claims need not be enabled with respect to vast amounts of power as the Examiner seems to suggest” and that “[r]easonable experimentation would reveal the best placement of the vents to yield suitable generation of power.”  This allegation is unfounded and Applicant has provided no evidence in support of their position, choosing instead to rely e.g., “the claims need not be enabled with respect to vast amounts of power”) conflicts with the clear and explicit text of MPEP §2164.08.
Thus, enablement must consider more than merely the explicitly claimed scope; since the claims must be given their broadest reasonable interpretation that is consistent with the specification, the scope of the recited claims must be enabled for the intended use disclosed by the Specification.  It is abundantly clear that the vents are a necessary component of the system, despite Applicant’s failure to claim them, and therefore limiting the scope of the claim to that which is explicitly recited would be folly because then the system would not have a means for letting fluid escape the piling and would therefore be even more unsuitable for its disclosed intended purposes.  
In view of the above, a determination of enablement turns on whether one of ordinary skill would need to perform undue experimentation with respect to not only the placement of the vents, but their inclusion as well.   One of ordinary skill, starting with the claims, must first experiment by adding the vents.  Next, one of ordinary skill must determine how many and where to place the vents.  These determinations will depend heavily upon the specific application in which the piling is used; thus, one of ordinary skill must conduct the experimentation for each disclosed use of the system.  It is clear that appropriate consideration of the claims includes more than merely what is explicitly recited, despite Applicant’s assertions to the contrary.
Applicant also traverses Examiner’s interpretation that the vents must be placed at the top of the piling.  Citing to paragraph [0056] of the Specification as filed, Applicant points out only discussion of placing the vents anywhere other than the top of the piling, and the passage merely suggests it is possible without further discussion.  Based on this mere suggestion in the disclosure, Applicant contends that one of ordinary skill would understand how to make and use the device because “[i]f the piling is located in a current or in a rising or falling tide … the water would flow into and then out of the piling, even if the vents are located below the water line.”  This idealized scenario argument fails to account for the various forces created by water entering a plurality of vents located beneath the surface of the water as well as the inertial forces the flood chamber would impose on the rotor.
Using Applicant’s own “in a current” suggestion, water would flow into as many vents as possible, on as many sides as possible, and not just at the designated inlet (i.e., element 350 of FIG 5).  These forces would, at least in part, work against the water flowing into the designated inlet and bog down the motion of the turbine.  Applicant has also provided no apparent consideration of the inertial forces that would be imposed on the rotor by the flooded chamber.  Even if placed in a current, there would still be some amount of water continuously present in the piling as there are no means of preventing water from flowing in from the vents (if they were placed at the bottom of the chamber).  Even assuming, arguendo, that the device is operable in context of a current flow or tides, the scope of the claim (when properly considered under the doctrine of broadest reasonable interpretation) is far broader than merely placing the device on a surface of moving water.
The Specification as filed, at paragraph [0030], states: “[t]he systems and methods described herein further enable aspects of biologics systems, drag modulation for wind or fluid no discussion or argument related to the entire disclosed scope of the device.
In view of the foregoing, Examiner finds that one of ordinary skill would be required to perform an undue amount of experimentation to make and use the device and claimed.  As such, the rejection is maintained.
Applicant next traverses the rejections under §103, beginning on page 8 of the Remarks as filed.  There, Applicant contends that Lutze fails to cure the admitted deficiencies of Hirsch, contending that “Lutze teaches a wind power system that increases power output to a power plant when wind speed decreases to optimize power output.”  Based on this extremely broad interpretation of the specific teachings of Lutze, Applicant argues that “[a]t best, the applied art would lead one skilled in the art to control the output of a power plant.”  This argument is baffling as controlling the output of the power plant is precisely what the instant claims aim to do.  Specifically, Applicant recites “direct … the power output from the … power generation units to one or both of the electrical power storage unit and the electrical energy transmission system.”  This is unambiguously a control of the output of the power plant because it controls how much power is delivered to the electrical energy transmission system.  
It is even more unclear how Applicant has concluded that this output power control is not based on sensed weather and environmental data; the teaching of control based on based on the at least one environmental conditions measured by sensor 420.”  Lutze further states that typical conditions monitored include “wind speed, air density, irradiance, atmospheric turbulence, rain condition, snow condition, air temperature, and humidity.”  What precisely is this type of control if not control “based on the received at least one of weather and environmental data?”
Applicant argues, in the alternative, that Lutze “does not disclose switching devices that direct power output to the electrical power storage unit and/or the electrical energy transmission system based on weather and/or environmental data.”  Setting aside the fact that this limitation was added with the instant amendments, Lutze need not teach the entire limitation.  The pending rejection is a combination of references under §103; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As shown in the rejection below, Hirsch teaches the direction of output power to the electrical power storage unit and/or the electrical energy transmission system.  As in the previous rejection, Lutze is merely relied upon to explicitly teach weather-based control schema that Hirsch does not disclose.  
Applicant has argued independent claim 8 together with claim 1. Dependent claims 2-6 were argued solely on their dependency from claim 1.  In view of the above, Examiner finds that the rejection (see below) of claims 1-6 and 8 under §103 is proper.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of these claims contemplates a piling having a fluid intake valve “coupled to the piling” such that water may flow through the valve and into the interior of the piling.  Within the piling is an impeller that is allegedly driven by the flow of water into the piling; while this may be the case and the device may function for some short period of time, it does not appear that the device would function for long.
Examiner notes that FIG 5 of the drawings appears to depict the subject matter recited in claims 7 and 11.  This figure is discussed in paragraphs [0051-55] of the Specification as filed.  There, Applicant contends that fluid will flow into the piling through the intake valve and thus drive the impeller.  In paragraph [0053], Applicant states “[a] plurality of apertures or vents 366 top of the piling, substantially higher than the surface of the water 322.  
It is unclear how water/fluid entering into the piling through intake 350 would rise up to the vents 366 such that the water/fluid could exit the piling.  Applicant’s disclosure does not appear to discuss the outflow of fluid other than to suggest it may somehow exit through these vents.  One of ordinary skill is thus left to contemplate how to remove water from the piling such that it does not hinder operation of the impeller.  Although Applicant has not stated such, Examiner must assume that the “intake valve” is a one-way valve that only permits flow into the piling.  Furthermore, Examiner must assume that the vents remain above the surface of the water because otherwise water would also flow into the piling through said vents.  This leaves only the accumulation of water such that a water level within the piling eventually reaches the vents to be expelled.
This last option would seemingly hinder, if not outright prevent, the intended operation of the device.  If the piling is perpetually filled with water then additional water entering through the intake valve would have little, if any, effect on the impeller due to the inertial forces of the accumulated water on the impeller.  Clearly this cannot be the contemplated method of operation because such an arrangement would produce little to no power, making the claimed device unsuitable as a power generation apparatus.
Because the disclosure, considered as a whole, fails to adequately disclose how to make and use the systems of claims 7 and 11, the claims remain properly rejected under §112.   Additionally, because the claims are not enabled (for the reasons discussed above), a rejection on merits cannot be provided at this time.  This is not an indication of allowable subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,199,481 (“Hirsch”) in view of U.S. Patent Application Publication No. 2005/0174817 (“Schmidt”) and U.S. Patent Application Publication No. 2008/0195255 (“Lutze”).
Regarding claim 1, Hirsch discloses:
A power generation system (title, abstract), comprising: 
a plurality of power generation units (e.g. FIG 4, units 100a-d), wherein each of the plurality of power generation units is configured to create electrical power from movement of a fluid within a body of water (col 12 line 40 through col 13 line 35); 
one or more switching devices (implicit; FIG 5 shows the use of rectifiers, regulators, and storage prior to “use;” in order to make use of DC power on a typical power grid, the power is typically first converted to AC power for transmission; such conversion requires an inverter with switches, i.e. “a switching device”) coupled to an electrical power storage unit (FIG 5:224; see col. 13, ll. 58-61) and an electrical energy transmission system (inherent; power is “used” by “any type of electrical device” 250, 
a control system (output control 224), wherein the control system is configured to communicate with the plurality of power generation units, with the electrical power storage unit (implicit; col. 14, ll. 27-38 discusses a storage unit connected to a “output control” to adjust the output power, thus there is a control system operable to control the electrical power storage unit) and with an electrical energy transmission system (col 14 lines 34-38; output control receives power from the units and controls delivery to the transmission system), the control system configured to:
control the power output of the plurality of power generation units within specifications of the electrical energy transmission system (col 14 lines 34-38; output control receives power from the units and controls delivery to the transmission system), and
direct the power output from the plurality of power generation units to one or both of the electrical power storage unit and the electrical energy transmission system (FIG 8, col. 14, ll. 27-38).

	Hirsch does not explicitly disclose the use of switching devices in the power conversion and transmission stages of the device or the monitoring of weather/environmental data in order to control said switches.
Lutze discloses an intermittent renewable energy facility (e.g., a wind farm) wherein weather and/or environmental conditions are monitored for the purposes of controlling the 
Additionally, Hirsch does discuss the irregular and oscillatory nature of wave energy in column 5, lines 36-39.  Hirsch acknowledges that this power source must be converted to 60-Hertz before it can be supplied to a power grid.  As the power in Hirsch is delivered to a battery after passing through passive rectifiers, it may be interpreted as a DC output.
	Schmidt discloses a DC to AC converter that converts DC power into AC power for the purpose of being delivered to a utility grid (see abstract, par 0002, 0004).  This converter utilizes a plurality of switching devices (pars 0016-17) that are operated to convert the DC voltage into a requisite AC voltage for a utility grid.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hirsch as taught by Lutze and Schmidt to monitor weather conditions at or near the power installation for the purposes of optimizing operation of the installation and to also include a conventional DC-to-AC power converter utilizing switches for the acknowledged purpose of converting DC power to an AC power with appropriate frequency for transmission to and on a utility grid.
Regarding claim 2, the combination of Hirsch in view of Schmidt and Lutze (“the first combination”) discloses the limitations as set forth in claim 1, and Hirsch further discloses “wherein the plurality of power generation units are tethered together to a common weight, and wherein the common weight is fixedly positioned to a floor of the body of water” in FIGS 4 
Regarding claim 3, the first combination discloses the limitations as set forth in claim 1, and Hirsch further discloses “wherein the plurality of power generation units are tethered together via an output power line, and wherein the output power line is fixedly positioned to a floor of the body of water” in FIG 14, depicting a single output power line 234 extending from the system 200 into a floor 201).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1, and Hirsch further discloses:
a controller (output control 224), wherein the controller is configured to manage an electrical power output of the unit (e.g. col 14 lines 34-38); 
a generator (combination of magnet 112 and coil 114), wherein the generator is configured to generate electrical power from movement of a fluid within a body of water (e.g. col 14 lines 20-26); and 
an electrical power storage unit (electrical storage 222) configured to store the electrical power generated by the generator (e.g. col 14 lines 27-33).
Regarding claim 6, the first combination discloses the limitations as set forth in claim 4, and Hirsch further discloses:
a piling (FIG 4, 102) coupled to a base fixedly positioned to a floor of the body of water (piling 102 coupled to base 206, adjustable relative to pilings 204 mounted in anchors 202); 

a cap (112), wherein the cap includes a magnetic assembly (magnetic sleeve 112 includes magnetic substance 244; col 16 lines 16-36),; and 
a buoy coupled to the cap (106), wherein the buoy is configured to move the magnetic assemblies relative to the plurality of windings within the electromagnetic core upon movement of the fluid, and wherein the movement of the magnetic assemblies relative to the plurality of windings causes the generator to generate the electrical power (e.g. col 14 lines 20-38).

	Hirsch does not explicitly disclose: 
the magnetic assembly comprising a plurality of magnetic assemblies;
wherein each magnetic assembly includes a plurality of magnets positioned on each other with opposite polarities

	It is well-known in the art that magnetic assemblies can comprise a variety of materials in a variety of configurations, as suggested by Hirsch in col 16 lines 27-36.  It is well-known that a “magnetic assembly” may be comprised of a plurality of individual magnets having opposing polarities positioned adjacent to each other to alternate the magnetic field passing through coils of a generator.  As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hirsch as is well-known in the art for the purposes of 
Regarding claim 5, Applicant recites a system similar to those of claim 6, with the exception that the position of the coils and magnets are reversed.  It is well-known in the art that the position of magnets and coils in a generator may be reversed, associated with the necessary adjustments to power transfer (e.g. a slip ring is necessary to transfer power from coils mounted on a rotor).  Because it is well-known that these systems may be interchangeable as a matter of design choice or consideration, they are considered to be art recognized equivalents.  As such, claim 5 is not patentably distinct over the prior art of record.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch.
Regarding claim 8, Hirsch discloses:
A power generation unit (title, abstract), comprising: 
a controller (output control 224), wherein the controller is configured to manage an electrical power output of the unit (e.g. col 14 lines 34-38); 
a generator (combination of magnet 112 and coil 114), wherein the generator is configured to generate electrical power from movement of a fluid within a body of water (e.g. col 14 lines 20-26); and 
an electrical power storage unit (electrical storage 222) configured to store the electrical power generated by the generator (e.g. col 14 lines 27-33); and 
at least one sensor configured to sense an operating condition of the power generation unit (implicit; to output a steady 60-Hertz from a variable power source like a wave energy converter, the controller must have at least one sensor for detecting 
one or more switching devices (implicit to the teaching of a converter functioning to output 60-Hertz power to a grid) coupled to the electrical power storage unit and an electrical energy transmission system (storage unit and transmission system deliver power from the generators to the loads after being converted by the switching units, thus the switching units are at least indirectly coupled to each of these elements), 
wherein the controller is configured to: 
control the power output of the power generation unit (column 5, lines 34-39), 
receive a sensor signal from the at least one sensor indicative of the sensed operation condition of the power generation unit (implicit, see above), and 
direct, via the one or more switching devices, the electrical power from the generator to one or both of the electrical power storage unit and the electrical energy transmission system based on the received sensor signal (implicit, the system must direct the switching devices to operate such that they output a 60 Hz signal for a power grid; power is delivered to both the electrical power storage unit and the transmission system because power first goes to the battery then to the loads).

explicitly disclose each and every limitation, Examiner has found that the non-explicit limitation are implicit to the reference (as detailed above).  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  See also MPEP §2144.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/THOMAS K QUIGLEY/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832